Por Cuanto, aunque el apelante en su alegato suscita algunas, dudas sobre la veracidad de los testigos del Gobierno, sin embargo, nada hay en los autos que nos convenza de que la corte inferior no tenía derecho a creer la evidencia tendente a demostrar que el acusado-arrojó dentro do una- tienda una pistola que portaba; y este Tribunal tampoco puede decir que la corte inferior erró al no dar crédito a los testigos de la. Defensa, que afirmaron que la pistola era • propiedad del dueño de la tienda en que aquélla se encontró;
Por tanto, debemos confirmar, y por la presente confirmamos, la sentencia apelada que dictó la Corte de Distrito de Humacao con fecha 3 de noviembre de 1931, en el caso arriba expresado.